Case: 18-14086   Date Filed: 06/18/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14086
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:18-cr-60160-DMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LENNCY WALDEX JEUDY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 18, 2019)



Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-14086        Date Filed: 06/18/2019       Page: 2 of 3


       Lenncy Waldex Jeudy appeals his 94-month total sentence for use of

unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(2), and

aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1). Jeudy argues

that his total sentence is substantively unreasonable because the district court did

not afford adequate weight to his cooperation with law enforcement or to his

history of mental health and substance abuse issues. After review, 1 we affirm.

       The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

The court must also consider the nature and circumstances of the offense and the

history and characteristics of the defendant. Id. § 3553(a)(1). The district court

need not state on the record that it has explicitly considered each of the § 3553(a)

factors or discuss them all individually, so long as it expressly acknowledges that it

considered the party’s arguments and the sentencing factors. United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).




       1
         We review the reasonableness of a sentence under the deferential abuse-of-discretion
standard of review. Gall v. United States, 552 U.S. 38, 41 (2007). The party who challenges the
sentence bears the burden to show that the sentence is unreasonable in light of the record and the
§ 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).
                                                2
              Case: 18-14086     Date Filed: 06/18/2019    Page: 3 of 3


      The district court did not abuse its discretion because it explicitly stated that

it considered the § 3553 factors, Jeudy’s sentencing memorandum, his

psychological report, and his mental health. Further, it was within the court’s

discretion to place greater emphasis on the fact he committed the instant offenses

after he cooperated with the government in a prior case than on the fact his

cooperation in that case was substantial. See United States v. Clay, 483 F.3d 739,

743 (11th Cir. 2007) (noting the weight given to any specific § 3553(a) factor is

committed to the sound discretion of the district court). Finally, Jeudy’s 94-month

total sentence is well below the 144-month statutory maximum, which indicates its

reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (finding a sentence reasonable in part because it was well below the

statutory maximum). Accordingly, we affirm.

      AFFIRMED.




                                           3